Napton, Judge,
delivered the opinion of the court.
The judgment of the court of common pleas upon the agreed facts in this case is manifestly right, unless the note taken by Tevis in California in April, 1854, essentially altered the character of the transaction. Admitting that the form of this note had the effect of placing the legal title in Tevis, so that he could have maintained an action thereon, the question still arises whether the form of a contract is to conclude as on the question of beneficial ownership. That Tevis was a mere attorney of the plaintiffs appears on the face of the note ; and if it did not, the facts show it to have been so beyond dispute. If a citizen of California purchases goods in St. Louis, and givps his notes for them to a mercantile firm here, and that note is endorsed to an attorney in California for the convenience of collection, does this circumstance *516make the note a California contract subject to be discharged by their bankrupt laws ? The actual beneficial owners of the note reside here ; and, if the note was not transferred nominally to a citizen of California, there could be no question made ; and shall a mere change in the form of a paper, contrary to the intention of parties, be allowed to work an essential change in the rights conferred by it ?
The case under consideration is stronger than the one put. Here the plaintiffs and defendant were all citizens of this state, where the original indebtedness arose from-which this note of April, 1854, sprung. The defendant gave his note here for the indebtedness. That note was transmitted to the agent of the plaintiffs in California, where the defendant had gone, and it was given up for the renewed note now sued on. The plaintiffs were undoubtedly for all beneficial purposes still the owners of the note of April, 1854 ; and as they resided here the bankrupt law of California did not discharge the contract.
The other judges concurring, the judgment is affirmed.